Motion for stay granted upon condition that the moving party pay to the respondents within two days rent to date and continue to pay the same monthly until the appeal is decided, same to be credited upon the purchase price if the appellant is ultimately successful. This stay shall not continue beyond the September, 1944, term of this court and is further conditioned upon the appellant furnishing within five days the undertaking required by section 1443 of the Civil Practice Act, to be approved by a Justice of this court. All concur.